Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 6, 2021 has been entered. Claims 1-19 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (US 7,824,770).
Regarding claim 1, as illustrated in Fig. 12, Honma discloses a method for producing a FRP precursor (i.e. Accordingly, the present invention is intended to provide a molding material comprising a bundle of continuous reinforcing fibers and thermoplastic resin with the use of thermoplastic resin having excellent impregnation properties into the bundle of reinforcing fibers. Col. 4, Lines 33-37). Honma teaches that, in the case of the method (2), further, water or the organic solvent used is more preferably removed (dried) after the reinforcing fiber bundle has been allowed to pass through from the viewpoint of productivity. Examples of removing liquid include conventional techniques, such as air blow, hot air drying, and suction filtration. In 
As illustrated in Fig. 12, Honma discloses that, step (II): the dispersion (L) of the polyphenylene sulfide prepolymer prepared in Reference Example 1 (see col. 41, lines 54-67 and col. 42, lines 1-67, and col. 43, lines 1-9) is fed to the impregnation bath with the aid of the pump 8, and the polyphenylene sulfide prepolymer is applied to the reinforcing fiber bundle by complete soaking of the rotating roller in the dispersion. In this case, the length of the soaked reinforcing fiber bundle is adjusted so as to bring the amount of the   polyphenylene sulfide prepolymer adhered to 67% in terms of the fiber content by weight (Wf). The temperature in the hot air drying furnace is adjusted at 140 C., and 90% or more moisture is removed from the reinforcing fiber bundle (col. 53, lines 37-47).
In this embodiment (Fig. 12) of Honma, Honma does allow some content of water or organic solvent left in the reinforcing fiber bundle after drying.  However, Honma is silent to a film introduced and attached to the reinforcing fiber bundle. 
However, as illustrated in the separate embodiment of Fig. 13, Honma discloses that, step (II): the film (F) of the polyphenylene sulfide prepolymer prepared in Reference Example 1 (see col. 41, lines 54-67 and col. 42, lines 1-67, and col. 43, lines 1-9) is fed to the hot roller 28 with a release paper by means of the rewinding winder 27 so as to laminate the polyphenylene sulfide prepolymer on the reinforcing fiber bundle, and the release paper is then removed by 
Based on the teachings of Honma listed above (see Figs. 12 and 13), one of ordinary skill in the art prior to filing would have found it prima facie obvious to incorporate the film of the polyphenylene sulfide (resin) prepolymer from Fig. 13 into the embodiment of Fig. 12 as the application of a known technique to a known method ready for improvement and yields a predictable result.  The prior art of Honma teaches a base process (Fig. 12) upon which the claimed invention can be seen as an improvement by its additional application of a film.  However, the prior art (Honma) also teaches a known technique of applying a film to a composite surface (Fig. 13) applicable to the base method already described in Fig. 12.  One of ordinary skill would have recognized that applying the known technique (film of Fig. 13) would have yielded a predictable result (additional matrix added to the composite) and resulted in an improved system (containing additional matrix).        
Regarding claim 2, Honma teaches that the method for producing the FRP precursor further includes a heating process to heat from an opposite-to-aggregate-side film surface of the both surfaces of the film, the opposite-to-aggregate-side film surface being a film surface which is an opposite side to the aggregate-side film surface (As illustrated in Fig 13, the heating elements are hot roller 28, infrared heater 26 and heating chamber 30 (i.e. Col. 9 Line 26, Line 39 and Line 41)to perform the claimed heating process).
5-6, Honma teaches the method for producing the FRP precursor. The method includes an attached amount adjusting process to adjust an amount of the organic solvent attached to the aggregate. In other words, Honma teaches that the prepared prepreg (i.e. the aggregate) was cut into 10-cm-square pieces, the resin composition was dissolved with the use of 100 ml of 1-chloronaphthalene (i.e. the organic solvent) at 230˚ C for 30 minutes, and the fiber content by weight was determined based on the ratio of the weight after treatment to the weight before treatment, following drying (Col. 51, Lines 36-41). Thus the drying process is the way to adjust an amount of the organic solvent attached to the aggregate. It is understandable that when the prepared prepreg (i.e. the aggregate) is being put into the mixture of the resin composition and the organic solvent in the bath 2 (i.e. impregnation bath, Col. 9, Line 20), as illustrated in Fig. 12, the aggregate is soaked by the organic solvent.
Regarding claim 7, Honma teaches that, in the case of the method (2), further, water or the organic solvent used is more preferably removed (dried) after the reinforcing fiber bundle has been allowed to pass through from the viewpoint of productivity. Examples of removing liquid include conventional techniques, such as air blow, hot air drying, and suction filtration. In such a case, the percentage of water or the organic solvent to be removed from the composite is not particularly limited, and it is preferably 50% to 100%, more preferably 70% to 100%, and further preferably 90% to 100% (Col. 34, Lines 29-38). Honma teaches how much percentage of the organic solvent to be removed from the composite. It would have been obvious to one having ordinary skill in the art at the time the invention has modified Honma to give some calculations of attached solvent volume and weight, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would  
Regarding claim 8, Honma teaches a device for producing an FRP precursor (see Figs. 12-14). The device is used in the method for producing the FRP precursor as applied to claim 1 above. The device includes an attaching means to attach an organic solvent to one aggregate’s surface (As illustrated in Fig. 12, a plurality of fiber bundles (13) are supplied continuously under a controlled tension from a plurality of roll bars (1) through spreading means in the bath 2; the mixture of the resin composition and the organic solvent is stored in the bath 2) and as illustrated in Fig. 13, a film press-adhering process to obtain the FRP precursor wherein under a normal pressure, of both surfaces of the film, an aggregate-side film surface, which is a surface in an aggregate side thereof, is press-adhered to the one aggregate’s surface which is attached with the organic solvent (It is understood there is one release paper in this case and a hot roller 28 (with pressing function) is used for the film press-adhering process).
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (US 7,824,770).
Regarding claims 10-13, Honma discloses a method for producing a FRP precursor (i.e. Accordingly, the present invention is intended to provide a molding material comprising a bundle of continuous reinforcing fibers and thermoplastic resin with the use of thermoplastic resin having excellent impregnation properties into the bundle of reinforcing fibers. Col. 4, Lines 33-37). Honma teaches that, in the case of the method (2), further, water or the organic solvent used is more preferably removed (dried) after the reinforcing fiber bundle has been allowed to pass through from the viewpoint of productivity. Examples of removing liquid include 
Basically, the attaching process to attach on organic solvent to one aggregate’s surface is conducted before a film press adhering process.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Further, Honma teaches that, as illustrated in Fig. 13, step (II): the film (f) of the polyphenylene sulfide (resin) prepolymer prepared in Reference Example 1 is fed to the hot roller 28 with a release paper by means of the rewinding winder 27 so as to laminate the polyphenylene sulfide prepolymer on the reinforcing fiber bundle (Col. 54, Lines 49-53). It is understandable that the hot roller 28 need to contact with the reinforcing fiber bundle (i.e. the aggregate) and press (under a normal pressure) to adhere the film to the one aggregate’s surface which is attached with the organic solvent.     
Furthermore, Honma teaches that the method for producing the FRP precursor further includes a heating process to heat from an opposite-to-aggregate-side film surface of the both surfaces of the film, the opposite-to-aggregate-side film surface being a film surface which is an 
Honma discloses that, specific examples include a method wherein a reinforcing fiber bundle is transferred to a conveyer and film-like cyclic polyarylene sulfide is laminated on either or both surfaces thereof with the aid of a hot roller (col. 34, lines 57-60) (related to claim 13).
Based on the teachings of Honma listed above, for one of ordinary skilled in the art, it is obvious to combine the bundle of continuous reinforcing fibers contained a certain percentage of water or the organic solvent with the film of the polyphenylene sulfide (resin) prepolymer prepared in Reference Example 1 is fed to the hot roller 28 with a release paper by means of the rewinding winder 27 so as to laminate the polyphenylene sulfide prepolymer on the reinforcing fiber bundle.
Regarding claim 14, Honma discloses that, in Example 10 (col. 54, lines 35-67 and col. 55, lines 1-24), the method does not include an active step of removing the organic solvent after contacting the aggregate sheet with the organic solvent after contacting the aggregate sheet with the organic solvent and before press-adhering the thermosetting resin film on the side of the aggregate sheet having the organic solvent thereon.
	Regarding claims 15-16, Honma discloses that, in Reference Example 1, the polyphenylene sulfide prepolymer particles (P) were mixed with industrial water containing 0.03 % by weight of a surfactant. … The polyphenylene sulfide prepolymer was dissolved at 200 C. to 300 C., the dissolved prepolymer was coated to a given thickness on a release paper using a knife coater, and a film (F) having the weight 25 g/m2 was prepared (col. 43, lines 1-9). Thus, 
	Since the organic solvent such as water has a very low viscosity comparing the high viscosity of a melt polyphenylene sulfide prepolymer resin, for one of ordinary skilled in the art it is obvious that viscosity of a thermosetting resin comprised in the thermosetting resin film is decreased by contact with the organic solvent (water), when press-adhering the thermosetting resin film on the side of the aggregate sheet having the organic solvent thereon. 
Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al in view of Winckler et al (US Patent No. 6,994,914).
Regarding claim 3, Honma discloses a method for producing a FRP precursor (i.e. Accordingly, the present invention is intended to provide a molding material comprising a bundle of continuous reinforcing fibers and thermoplastic resin with the use of thermoplastic resin having excellent impregnation properties into the bundle of reinforcing fibers. Col. 4, Lines 33-37). Honma teaches that, In the case of the method (2), further, water or the organic solvent used is more preferably removed (dried) after the reinforcing fiber bundle has been allowed to pass through from the viewpoint of productivity. Examples of removing liquid include conventional techniques, such as air blow, hot air drying, and Suction filtration. In such a case, the percentage of water or the organic solvent to be removed from the composite is not particularly limited, and it is preferably 50% to 100%, more preferably 70% to 100%, and further prefer ably 90% to 100% (Col. 34, Lines 29-38). Stated another way, Honma teaches an 
Basically, the attaching process to attach on organic solvent to one aggregate’s surface is conducted before a film press adhering process.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
However, Honma does not explicitly teach the method is to produce the FRP precursor by adhering each of a pair of thermosetting resin film to each of both surface of aggregate that is in a form of sheet. Winckler teaches a method for producing an FRP precursor (as illustrated in Figs. 3-5, fiber tow is an FRP precursor; Specifically in Fig. 4, a hot-melt method starts with a release paper 405 that has been coated with a layer of a macrocyclic polyester oligomer and a polymerization catalyst to a specific thickness. Col. 17, Lines 24-27). The method is to produce the FRP precursor (i.e. fiber tow) by adhering each of a pair of thermosetting resin films to each of both surfaces of an aggregate that is in a form of sheet. As illustrated in Fig. 4, a plurality of fiber bundles or fiber tow (i.e. aggregate) are supplied continuously under a controlled tension from a plurality of roller and then are dried sufficiently in a dryer (i.e. the heated block 420, Col. 17, Line 32). 
The method includes an attaching process to attach an organic solvent to both aggregate’s surfaces, which are both surfaces of the aggregate (i.e. Fig. 3 shows the step of taking over the fiber bundles or fiber tow in a solvent (organic) bath 310 (Col. 16, Line 51))and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honma to incorporate the teachings of Winckler to produce the FRP precursor by adhering each of a pair of thermosetting resin film to each of both surface of aggregate that is in a form of sheet. By doing so, it would be possible to provide for ways to achieve greater production efficiency and lower manufacturing costs, as recognized by Winckler (Col. 3, Lines 47-64).
4, Honma teaches that the method for producing the FRP precursor further includes a heating process to heat from an opposite-to-aggregate-side film surface of the both surfaces of the film, the opposite-to-aggregate-side film surface being a film surface which is an opposite side to the aggregate-side film surface (As illustrated in Fig 13, the heating elements are hot roller 28, infrared heater 26 and heating chamber 30 (i.e. Col. 9 Line 26, Line 39 and Line 41)to perform the claimed heating process).
Regarding claim 9, Honma discloses a device for producing a FRP precursor as applied to claim 3 above (i.e. Accordingly, the present invention is intended to provide a molding material comprising a bundle of continuous reinforcing fibers and thermoplastic resin with the use of thermoplastic resin having excellent impregnation properties into the bundle of reinforcing fibers. Col. 4, Lines 33-37). Honma teaches that, in the case of the method (2) (i.e. the device is used in the method), further, water or the organic solvent used is more preferably removed (dried) after the reinforcing fiber bundle has been allowed to pass through from the viewpoint of productivity. Examples of removing liquid include conventional techniques, such as air blow, hot air drying, and Suction filtration. In such a case, the percentage of water or the organic solvent to be removed from the composite is not particularly limited, and it is preferably 50% to 100%, more preferably 70% to 100%, and further prefer ably 90% to 100% (Col. 34, Lines 29-38). Stated another way, Honma teaches an attaching process to attach an organic solvent (i.e. a certain amount of organic solvent) to the one aggregate’s surface.
However, Honma does not explicitly teach the device in the method is to produce the FRP precursor by adhering each of a pair of thermosetting resin film to each of both surface of aggregate that is in a form of sheet. Winckler teaches a device in the method for producing an 
The device in the method includes an attaching process to attach an organic solvent to both aggregate’s surfaces, which are both surfaces of the aggregate (i.e. Fig. 3 shows the step of taking over the fiber bundles or fiber tow in a solvent (organic) bath 310 (Col. 16, Line 51))and a film press-adhering process to obtain the FRP precursor wherein under a normal pressure, of both surfaces of one film of the pair of the films (i.e. release papers), one aggregate-side film surface, which is a surface in an aggregate side thereof, is press-adhered (i.e. through compact rollers 425, Col. Col. 17, Line 33) to one surface of the both aggregate’s surfaces which are attached with the organic solvent, and of both surfaces of another film of the pair of the films, an another aggregate-side film surface, which is a surface in an aggregate side thereof, is press-adhered to another surface of the both aggregate’s surfaces which are attached with the organic solvent. Winckler discloses that, referring to FIG. 4, a hot-melt method starts with a release paper 405 that has been coated with a layer of a macrocyclic polyester oligomer and a polymerization catalyst to a specific thickness. The release paper 405 having the coating thereon is stored on a roll 410. When combined with a fiber tow 415 that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honma to incorporate the teachings of Winckler to produce the FRP precursor by adhering each of a pair of thermosetting resin film to each of both surface of aggregate that is in a form of sheet. By doing so, it would be possible to provide for ways to achieve greater production efficiency and lower manufacturing costs, as recognized by Winckler (Col. 3, Lines 47-64).
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Honma discloses a method for producing a FRP precursor. In one embodiment (as shown in Fig. 12), Honma discloses the fiber bundle is drawn through the impregnation bath filled with the mixture of organic solvent and epoxy resin. In another embodiment (as shown in Fig. 13), cyclic polyarylene sulfide film is attached to the fiber bundle. Thus, Honma fails to disclose that, the attaching process comprises attaching only organic solvent (in the bath) to the one surface of the fiber bundle (aggregate). Honma also fails to disclose the thermosetting resin film is 
	Winckler would not have remedied the above-noted deficiencies of Honma.      
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered. 
Regarding arguments that Honma fails to recognize the above-mentioned problems associated with applying a thermosetting resin film to an aggregate, it is not persuasive. Honma discloses that, to date, a thermosetting resin has been preferably used as a matrix resin because of its good impregnation into a reinforcing fiber bundle. A thermoplastic resin has a high molecular weight and higher viscosity than that of a thermosetting resin, and processing thereof needs to be carried out at a higher processing temperature (col. 3, lines 40-45). 
Regarding arguments for claims 1 and 10 that Honma discloses embodiments methods (2) and (3) are alternatives for performing step (II) and provides no reason to combine these two embodiment methods, it is not persuasive. As applicant admitted, Honma discloses the method for producing an FRP precursor by attaching an organic solvent to the bundle of reinforcing fibers (composite). Honma realizes the percentage of water or the organic solvent to be removed from the composite is not particularly limited, and it is preferably 50% to 100%, more preferably 70% to 100%, and further preferably 90% to 100% (Col. 34, Lines 29-38). Thus, Honma allows the existence of the organic solvent in the composite (maybe for saving the cost of drying). As another option, Honma discloses that the method for producing an FRP precursor by a film press-adhering (hot) process to the composite (col. 34, lines 42-67). Further, Honma realizes that, from the viewpoint of economic efficiency and productivity, cyclic polyarylene 
 Regarding arguments in claim 3 that Winckler does not provide any reason to any reason to apply a thermosetting resin film to a surface of an aggregate attached with organic solvent, it is not persuasive. Winckler teaches a device in the method for producing an FRP precursor (as illustrated in Figs. 3-5, fiber tow is an FRP precursor; specifically in Fig. 4, a hot-melt method starts with a release paper 405 that has been coated with a layer of a macrocyclic polyester oligomer and a polymerization catalyst to a specific thickness. Col. 17, Lines 24-27). The method is to produce the FRP precursor (i.e. fiber tow) by adhering each of a pair of thermosetting resin films to each of both surfaces of an aggregate that is in a form of sheet. As illustrated in Fig. 4, a plurality of fiber bundles or fiber tow (i.e. aggregate) are supplied continuously under a controlled tension from a plurality of roller and then are dried sufficiently in a dryer (i.e. the heated block 420, Col. 17, Line 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honma to incorporate the teachings of Winckler to produce the FRP precursor by adhering each of a pair of thermosetting resin film to each of both surface of aggregate that is in a form of sheet. By doing so, it would be possible to provide for ways to achieve greater production efficiency and lower manufacturing costs, as recognized by Winckler (Col. 3, Lines 47-64).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742